             Case 5:19-cv-01407-LCB Document 6 Filed 10/03/19 Page 1 of 3             FILED
                                                                             2019 Oct-03 PM 01:55
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

 DAPHNE BERRY,                             )
                                           )
           Plaintiff,                      )
                                           )
 v.                                        )
                                             CIVIL ACTION NUMBER:
                                           )
                                             5:19-CV-01407-LCB
 CRESTWOOD HEALTHCARE L.P.,                )
 CHS PROFESSIONAL SERVICES                 )
 CORP.,                                    )
                                           )
           Defendants.                     )


                    CORPORATE DISCLOSURE STATEMENT OF
                   DEFENDANT CRESTWOOD HEALTHCARE, L.P.

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant

Crestwood Healthcare, L.P. states that its general partner is Crestwood Hospital,

LLC. Crestwood Hospital, LLC is a privately held Delaware limited liability

company. The indirect parent company of Crestwood Hospital, LLC. is

CHS/Community Health Systems, Inc., a Delaware corporation and a publicly

traded company.          There are six companies in the ownership chain between

Crestwood Healthcare, LP and CHS/Community Health Systems, Inc.




                                          1
4838-2573-9688.2
             Case 5:19-cv-01407-LCB Document 6 Filed 10/03/19 Page 2 of 3




                                              Respectfully submitted,


                                              /s/ John W. Hargrove
                                              John W. Hargrove


                                              /s/ Anne Knox Averitt
                                              Anne Knox Averitt

                                              Attorneys for Defendants Crestwood
                                              Medical Center and CHS Professional
                                              Services Corporation

OF COUNSEL

Bradley Arant Boult Cummings LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203-2119
Telephone: (205) 521-8343
Facsimile: (205) 488-6343
jhargrove@bradley.com
aaveritt@bradley.com




                                          2
4838-2573-9688.2
             Case 5:19-cv-01407-LCB Document 6 Filed 10/03/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

              I hereby certify that on October 3, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

   Leslie A. Palmer
   Palmer Law, LLC
   104 23rd Street South, Suite 100
   Birmingham, AL 35233
   leslie@palmerlegalservices.com



and I hereby certify that I have mailed by United States Postal Service the document
to the following non-CM/ECF participants: none.



                                          /s/ John W. Hargrove
                                          John W. Hargrove
                                          Bradley Arant Boult Cummings LLP
                                          One Federal Place
                                          1819 Fifth Avenue North
                                          Birmingham, AL 35203-2119
                                          Telephone: (205) 521-8000
                                          Facsimile: (205) 521-8800
                                          E-mail: jhargrove@bradley.com




                                          3
4838-2573-9688.2
